Order filed July 06, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00669-CV
                                   ____________

                IN RE: COMMITMENT OF J.W.H., Appellant


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-236479

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Petitioner’s Exhibit 6A:
DVD – “Dr. Thorne Redacted Depo #2” & Pettitioner’s Exhibit 6C: DVD –
“Redacted Thorne Depo”.

      The clerk of the 268th District Court is directed to deliver to the Clerk of this
court the original of Petitioner’s Exhibit 6A: DVD – “Dr. Thorne Redacted Depo
#2” & Pettitioner’s Exhibit 6C: DVD – “Redacted Thorne Depo”, on or before
July 16, 2018. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of
Petitioner’s Exhibit 6A: DVD – “Dr. Thorne Redacted Depo #2” & Pettitioner’s
Exhibit 6C: DVD – “Redacted Thorne Depo”, to the clerk of the 268th District
Court.



                                           PER CURIAM